Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-3,6-8,11-13,16,17, is/are rejected under 35 U.S.C. 103 as being unpatentable
UM (US 20150325194) in view of Tsai et al (US 20080030633)
Regarding Claim 1,
 	UM discloses a display panel (Fig. 1 to Fig. 4) comprising an array substrate [0050] and a color filter substrate, wherein the array substrate comprises a plurality of gate lines (GC) and a plurality of data lines (DATA), the color filter [0050] substrate comprises a plurality of color resists, and the array substrate further comprises: a common electrode (Com); a plurality of pixel circuit units, electrically connected to the plurality of gate lines (GC), the plurality of data lines (DATA), and the common electrode (Com); and a plurality of photosensitive transistors (TS), electrically connected to the plurality of pixel circuit units, and the common electrode; wherein a voltage of each of the pixel circuit units is pulled down to a voltage of the common electrode, when each of the photosensitive transistors is turned on by receiving external light [0064].
	UM does not disclose the photosensitive transistor directly electrically connected to the common electrode.
	Tsai et al discloses the photosensitive transistor directly electrically connected to the common electrode.
It would have been obvious to one of ordinary skill of the art to modify UM to include Tsai et al’s photosensitive transistor directly electrically connected to the common electrode motivated by the desire to provide a light sensitive tough panel with improved photosensitivity [0008].
Regarding Claim 2,
 	In addition to UM and Tsai et al, UM discloses  (Fig. 1 to Fig. 4) wherein each of the pixel circuit units comprises a thin film transistor (TS), a capacitor (CS1), a pixel electrode (11,12), and a node; wherein a gate of the thin film transistor is connected to the gate line (GC), a source of the thin film transistor (TS) is connected to the node, and a drain of the thin film transistor is connected to the data line (DATA); wherein one end of the capacitor is connected to the node, and the other end of the capacitor is connected to the common electrode (COM); and wherein the pixel electrode is connected to the node.
Regarding Claim 3,
 	In addition to UM and Tsai et al, UM discloses (Fig. 1 to Fig. 4) wherein a gate (GC) and a source [0047] of the photosensitive transistor are connected to the common electrode (COM), and a drain of the photosensitive transistor is connected to the node.
Regarding Claim 6,
 	In addition to UM and Tsai et al, UM discloses (Fig. 1 to Fig. 4) wherein the array substrate comprises a plurality of gate lines (GC) and a plurality of data lines (DATA), and the array substrate further comprises: a common electrode (COM); a plurality of pixel circuit units, electrically connected to the plurality of gate lines, the plurality of data lines, and the common electrode (COM); and a plurality of photosensitive transistors, electrically connected to the plurality of pixel circuit units, and the common electrode; wherein a voltage of each of the pixel circuit units is pulled down to a voltage of the common electrode, when each of the photosensitive transistors is turned on by receiving external light [0064].
Regarding Claim 7,
 	In addition to UM and Tsai et al, UM discloses (Fig. 1 to Fig. 4) wherein each of the pixel circuit units comprises a thin film transistor (TS), a capacitor (CS1), a pixel electrode and a node; wherein a gate of the thin film transistor is connected to the gate line, a source of the thin film transistor is connected to the node, and a drain of the thin film transistor is connected to the data line; wherein one end of the capacitor is connected to the node, and the other end of the capacitor is connected to the common electrode; and wherein the pixel electrode is connected to the node.[0064]
Regarding Claim 8,
 	In addition to UM and Tsai et al, UM discloses (Fig. 1 to Fig. 4) wherein a gate (GC) and a source [0047]of the photosensitive transistor are connected to the common electrode, and a drain of the photosensitive transistor is connected to the node.
Regarding Claim 11,
In addition to UM and Tsai et al,  UM discloses (Fig. 1 to Fig. 4) wherein the display panel comprises an array substrate, the array substrate comprises a plurality of gate lines (GC) and a plurality of data lines (DATA), and the array substrate further comprises: a common electrode (COM); a plurality of pixel circuit units, electrically connected to the plurality of gate lines, the plurality of data lines, and the common electrode; and a plurality of photosensitive transistors (TS), electrically connected to the plurality of pixel circuit units, and the common electrode (COM); wherein a voltage of each of the pixel circuit units is pulled down to a voltage of the common electrode, when each of the photosensitive transistors is turned on by receiving external light [0064]. 
Regarding Claim 12,
 	In addition to UM and Tsai et al, UM discloses (Fig. 1 to Fig. 4) wherein each of the pixel circuit units comprises a thin film transistor (TS), a capacitor (CS1), a pixel electrode, and a node; wherein a gate of the thin film transistor is connected to the gate line, a source of the thin film transistor is connected to the node, and a drain of the thin film transistor is connected to the data line; wherein one end of the capacitor is connected to the node, and the other end of the capacitor is connected to the common electrode; and wherein the pixel electrode is connected to the node.[0064]
Regarding Claim 16,
In addition to UM and Tsai et al, UM discloses (Fig. 1 to Fig. 4)  wherein each of the pixel circuit units comprises a thin film transistor (TS), a capacitor (CS1), a pixel electrode and a node; wherein a gate of the thin film transistor is connected to the gate line, a source of the thin film transistor is connected to the node, and a drain of the thin film transistor is connected to the data line; wherein one end of the capacitor is connected to the node, and the other end of the capacitor is connected to the common electrode; and wherein the pixel electrode and a drain of the photosensitive transistor are both connected to the node.[0064]
Regarding Claim 17,
In addition to UM and Tsai et al, UM discloses (Fig. 1 to Fig. 4)  the photosensitive transistor does not absorb external light, the photosensitive transistor is off [0004] and the voltage applied to the vertically aligned liquid crystal is normal, at this time the display picture is normal wherein when the photosensitive transistor absorbs external light and turns on, the voltage of the pixel circuit unit is pulled down to the low-level voltage of the common electrode [0064] and there is no voltage differential applied to the vertically aligned liquid crystal, the liquid crystal does not deflect, the light cannot pass through the liquid crystal, and the picture corresponding to the pixel circuit unit is black.
Regarding Claim 13,
 	In addition to UM and Tsai et al, UM discloses (Fig. 1 to Fig. 4) wherein a gate and a source of the photosensitive transistor (TS) are connected with the common electrode (COM), and a drain of the photosensitive transistor is connected to the node.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 4,9,14, is/are rejected under 35 U.S.C. 103 as being unpatentable over UM (US 20150325194) and Tsai et al (US 20080030633) in view of Hisatake (US 20070091045)
Regarding Claim 4,9,14,
 	UM, and Tsai et al discloses discloses everything as disclosed above.
UM, and Tsai et al does not disclose wherein the pixel electrodes comprise red pixel electrodes, green pixel electrodes, and blue pixel electrodes corresponding to red resists, green resists, and blue resists respectively; wherein the photosensitive transistors are connected to any one of groups of the red pixel electrodes, the green pixel electrodes, and the blue pixel electrodes; or wherein the photosensitive transistors are connected to any two of groups of the red pixel electrodes, the green pixel electrodes, and the blue pixel electrodes respectively.
Hisatake discloses [0056] wherein the pixel electrodes comprise red pixel electrodes, green pixel electrodes, and blue pixel electrodes corresponding to red resists, green resists, and blue resists respectively; wherein the photosensitive transistors are connected [0083] to any one of groups of the red pixel electrodes, the green pixel electrodes, and the blue pixel electrodes; or wherein the photosensitive transistors are connected to any two of groups of the red pixel electrodes, the green pixel electrodes, and the blue pixel electrodes respectively.
It would have been obvious to one of ordinary skill in the art to modify UM, and Tsai et al to include Histake’s red, green, blue pixels and resists motivated by the desire to enable a color display (ABSTRACT).
Claim 5,10,15, is/are rejected under 35 U.S.C. 103 as being unpatentable over UM (US 20150325194) and Tsai et al (US 20080030633) in view of Chou (US 20140027761)
Regarding Claim 5,10,15,
 	UM and Tsai et al discloses everything as disclosed above.
UM and Tsai et al does not disclose wherein the photosensitive transistor is an indium gallium zinc oxide transistor or a silicon transistor.
Chou disclose wherein the photosensitive transistor is an indium gallium zinc oxide transistor or a silicon transistor [0005].
It would have been obvious to one of ordinary skill in the art to modify UM and Tsai et al to include Chou’s transistor made of indium gallium zinc oxide motivated by the desire to have greater electron mobility, lower power consumption and smaller transistor area [0005].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY P CHIEN/Primary Examiner, Art Unit 2871